Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on Wednesday, May 26th 2021. 
The application has been amended as follows: 
Claim 1:
 1. (Currently Amended) An image processing apparatus, comprising: a hardware processor configured to: set a reference range within a picture for detection of a motion vector of a current block within the picture, wherein a boundary region, within a first region of the picture, is excluded from the reference range for prediction of the current block, the boundary region is along a boundary between the first region and an entirety of a second region in the picture, and 
the first region is an encoded region and the second region is a non-encoded region; detect the motion vector of the current block within the picture based on the reference range; and predict the current block based on the detected motion vector, and a correlativity in the picture, wherein one of a horizontal distance of the boundary region or a vertical distance of the boundary region from the non-encoded region is within a specific range, and the hardware processor is further configured to predict the current block after a deblock filter process and a Sample Adaptive Offset (SAO) process; and wherein the specific range is within three pixels. 


Cancel claim 5. 
Claim 6:
6. The image processing apparatus according to claim 1, wherein the specific range is within N-pixels, and N is a multiple of four. 
Claim 8:
8. (Currently Amended) An image processing method, comprising: setting, by an image processing apparatus, a reference range within a picture for detection of a motion vector of a current block within the picture, wherein a boundary region, within a first region of the picture, is excluded from the reference range for prediction of the current block, the boundary region is along a boundary between the first region and an entirety of a second region in the picture, and 
the first region is an encoded region and the second region is a non-encoded region; detecting, by the image processing apparatus, the motion vector of the current block within the picture based on the reference range; predicting, by the image processing apparatus,  the current block based on the detected motion vector, and a correlativity in the picture, wherein one of a horizontal distance of the boundary region or a vertical distance of the boundary region from the non-encoded region is within a specific range, and the image processing apparatus is further configured to predict the current block after a deblock filter process and a Sample Adaptive Offset (SAO) process; and wherein the specific range is within three pixels. 
The following is an examiner’s statement of reasons for allowance: The claims are directed towards an image processing apparatus and method as recited in claim 1, 6-7 and 8. The closest prior art is directed towards He et al., (U.S. Pub. No. 2017/0289566 A1), Guo et al., (U.S. Pub. No. 2014/0376634-A1) and Chao et al., (U.S. Pub. No. 2016/0241880-A1). 
He is directed to improve prior video coding techniques by incorporating an IntraBC flag explicitly at the prediction unit level in merge mode. In addition, He discloses a local region intra block copy mode in which only the left CTU and the current CTU are allowed. Guo is concerned with techniques for coding video data that include a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture. Chao is discloses a loop filter processing is applied to reconstructed pixels above a deblocking boundary of the current CTU. In order to reduce line buffer requirement and/or to reduce loop filter switching for image units, the sample adaptive offset (SAO) parameter boundary and spatial-loop-filter restricted boundary for the luma and chroma components are determined by global consideration. However, when considering the teachings of He, Guo, and Chao, singularly or in combination, fails to explicitly disclose, suggest, or render obvious the image processing apparatus and image processing method as recited in claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486